Exhibit 10.1

 

LOGO [g778899g0719050213999.jpg]

July 12, 2019

Mr. Robert J. Riesbeck

Via electronic mail

Dear Robert,

This letter confirms the offer of employment by Pier 1 Imports, Inc., through
its subsidiary, Pier 1 Services Company (together, the “Company”), for the
position of Executive Vice President, Chief Financial Officer, in Fort Worth,
Texas, effective on or before August 5, 2019 (“Start Date”) based on mutual
agreement and pursuant to the terms of the Employment Term Sheet attached hereto
as “Exhibit A” and made a part hereof. The position reports directly to the
Interim Chief Executive Officer at a starting base salary of $700,000 per year
($26,923.08 bi-weekly), subject to required withholdings for applicable taxes
and voluntary pay deductions.

This offer of employment is contingent upon the completion, receipt and review
of all references and background checks currently underway, each subject to the
Company’s approval and approval of the Employment Term Sheet by the Compensation
Committee and the Board of Directors of Pier 1 Imports, Inc.

You represent and warrant to the Company that (a) as of the Start Date with the
Company, you are not subject to any obligation, written or oral, containing any
non-competition provision or any other restriction that would result in any
restriction on your ability to accept and perform this or any other position
with the Company or any of its affiliates, and (b) you are not (i) a member of
any board of directors, board of trustees or similar governing body of any
for-profit, non-profit or not-for-profit entity, or (ii) a party to any
agreement, written or oral, with any entity under which you would receive
remuneration for your services, except as disclosed to and approved by the
Company in advance of the Start Date. You agree that you will not (A) become a
member of any board or body described in clause (b)(i) of the preceding sentence
or (B) become a party to any agreement described in clause (b)(ii) of the
preceding sentence, in each case without the prior written consent of the
Company, such consent not to be unreasonably withheld. Further, you agree you
will not disclose or use, in violation of any obligation of confidentiality, any
information that you acquired as a result of any previous employment or
otherwise.

If this letter and the attached Employment Term Sheet correctly sets forth your
understanding of the Company’s offer of employment, then please sign where
indicated below to acknowledge your acceptance and return a copy to me.

Sincerely,

Pier 1 Services Company

By: Pier 1 Holdings, Inc., its managing trustee

 

By:  

/s/ Christine Murray

  Christine Murray, Executive V.P. – Human Resources   and Chief Human Resources
Officer

Agreed to:

 

/s/ Robert J. Riesbeck

     7/13/2019 Robert J. Riesbeck      Date

cc: Cheryl Bachelder



--------------------------------------------------------------------------------

EXHIBIT “A” TO OFFER LETTER

EMPLOYMENT TERM SHEET

This term sheet summarizes the principal terms and conditions of the proposed
employment of Robert Riesbeck (“Executive”) by Pier 1 Imports, Inc., through its
subsidiary, Pier 1 Services Company (together, the “Company”), effective upon
the Start Date as defined in the offer letter which this Exhibit A is attached
to.

 

Position    Executive Vice President, Chief Financial Officer Office Location   
Company Headquarters, Fort Worth, Texas Duties and Reporting Relationship   
Duties commensurate with position description, reporting directly to Interim
Chief Executive Officer Base Salary    $700,000 per year, subject to annual
review by the Compensation Committee. Sign on Bonus    $700,000 payable upon the
completion of 60 days of employment; subject to clawback in the event Executive
terminates his employment with the Company without Good Reason or is terminated
for Cause (each as defined in the Executive Agreement referenced below) in
either case within 12 months following commencement of employment pursuant to
the Sign-On Bonus Repayment Agreement. Annual Short-Term Incentive   
Participation in the Company’s annual cash incentive program with a target
opportunity of 100% of base salary, prorated based on commencement of employment
through the remainder of FY20 (2/29/20), and then in FY21 and future years at a
level commensurate with other senior officers, in each case as determined
annually by the Compensation Committee in a manner consistent with other senior
officers. Initial Time-Vesting Stock Award   

One time grant of restricted stock units having a grant date value of $700,000
awarded as follows:

 

•  37,500 stock-settled restricted stock units (the “Stock-Settled RSUs”)
granted upon commencement of employment. Vests and settles in shares of stock on
a one-for-one basis in equal annual installments on the first, second and third
anniversaries of the grant date, subject to Executive’s continued employment
with the Company.

 

•  A number of cash-settled restricted stock units (the “Cash-Settled RSUs”)
granted upon commencement of employment having a grant date value equal to
$700,000 less the grant date value of the Stock-Settled RSUs (with the grant
date value in each case determined based on the thirty-day trailing average
stock price as of the employment commencement date). Vests and settles in cash
(based on the stock price on the vesting date)



--------------------------------------------------------------------------------

  

in equal annual installments on the first, second and third anniversaries of the
grant date, subject to Executive’s continued employment with the Company.
Alternatively, the Company may, in its sole and absolute discretion, determine
to settle the award in shares of stock on a one-for-one basis.

 

The restricted stock and cash settled restricted stock shall vest in full in the
event Executive’s employment is terminated by the Company without Cause or by
the Executive for Good Reason (each as defined in the Executive Agreement). The
awards will be granted pursuant to the award agreements.

Future Equity Awards    Eligible for grants of stock awards under the Company’s
Long-Term Equity Incentive Plan at a level commensurate with other senior
officers. Future fiscal long-term equity incentive plans are subject to
Compensation Committee and Board of Directors authorization and approval.
Executive Agreement    The Company and Executive will enter into an Executive
Agreement providing for 12 months of salary continuation in the event
Executive’s employment with the Company is terminated by the Company without
Cause or by Executive for Good Reason (each as defined in the Executive
Agreement), or a lump sum payment equal to 24 months of salary in the event
Executive’s employment with the Company is terminated by the Company without
Cause or by Executive for Good Reason within 3 months prior to or 18 months
following a Change in Control. Non-Compete, Non-Solicitation and Non-Disclosure
   Subject to non-compete, non-solicitation and confidentiality provisions for
the defined period following termination of employment pursuant to the Executive
Agreement. Group Insurance Plan   

Eligible to participate in Company broad-based health and welfare plans,
long-term disability, dental insurance, accident insurance, vision and life
insurance, and a prescription drug plan. Subject to terms of plans.

 

Pier 1 will reimburse Executive for COBRA costs pending eligibility for Pier 1’s
welfare benefit plans.

Stock Purchase Plan    Eligible to purchase Pier 1 Imports, Inc. common stock
through contributions of up to 20% of eligible compensation, plus Company
matching contributions of 25% of amounts contributed. Subject to terms of plan.
Deferred Compensation Plan    Eligible participation includes company matching
contributions equal to 100% of the first 1% of eligible compensation deferred
and 50% of the next 4% of eligible compensation deferred. Subject to terms of
plan. 40l(k) Retirement Plan    Eligible participation includes company matching
contributions based on pre-tax contributions to the plan equal to 50% of the
first 8% of eligible compensation. Subject to terms of plan. Relocation Payment
   Payment of corporate temporary housing for 12 months. Additionally,
relocation assistance of up to $90,000 in accordance with the Company’s standard
relocation policy subject to pro rata clawback in the event Executive terminates
his employment with the Company without Good Reason or is terminated for Cause
(each as defined in the Executive Agreement) in either case within 24 months
following commencement of employment pursuant to the terms of the Executive
Relocation Repayment Agreement. 24 months to complete relocation.



--------------------------------------------------------------------------------

Reimbursement of

Business Expenses

   In accordance with Company guidelines. Indemnification    The Company will
enter into an Indemnification Agreement with Executive, which is consistent with
indemnification agreements entered into with certain of its other senior
executive officers. D&O Insurance    The Executive will be covered by any
directors and officers liability insurance policy (or policies) maintained by
the Company during the employment term consistent with the Indemnification
Agreement. Merchandise Discount    25% discount on all Pier 1 Imports
merchandise, subject to Associate Discount Policy.

<END>